DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-26 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 10-14 and 17-24 are rejected under 35 U.S.C. 102(a)(1) anticipated by O’Keeffe (Pub. No.: US 2016/0088438 A1).

Regarding claim 1, O’Keeffe teaches a method for predicting a path of a specific occupant of a plurality of occupants (Para [0035]), the method comprising:
 	receiving, at a building controller comprising one or more processors (Fig. 1A, central controller 150), from a plurality of access control points (Fig. 1A, wireless sensors 120 placed at various regions 116a), user access data, the user access data comprising a user identifier, an access time, and an access location (Fig. 4C, para [0021], “Each historical user profile can contain information on associated mobile devices and occupancy patterns, including their favorite locations, common paths traveled in the building and dwell times.”, and para [0096], “Historical user profile 455 can include data regarding one or more routes 459 traveled by the profile owner.  Routes 459 can include a list of regions and may contain the sequence in which regions are visited.  Routes 459 can have an associated time of day or day of week (e.g. profile #1 with identity=Dad can contain morning sequence=[Bedroom, Bathroom, Bedroom, Kitchen, Garage] and evening sequence=[Garage, Kitchen, Home Office].) Favorite locations 458 and routes 459 can have dwell times associated with them (e.g. average time spent in a room).  Low dwell times for a region may indicate that the region is a ”);
 	generating, by the building controller, a first model based on the user access data for the plurality of occupants, the first model describing general sequences of access events associated with the plurality of occupants and a frequency of each of the general sequences (Fig. 4C, para [0096], and para [0124], “At block 1020 central controller 150 accesses one or more historical user profiles 455, containing historical user-specific occupancy data for example occupancy patterns, favorite locations 458, common destinations, common routes 459 (e.g. frequently going to the kitchen from the living room).”. The system stores a historical profile 455 for all the occupant/user.);
 	generating, by the building controller, a second model based on the user access data for the specific occupant, the second model describing specific sequences of access events associated with the specific occupant and a frequency of each of the specific sequences (Fig. 4C, para [0096], and para [0124]. Each occupant/user has a historical profile 455.); and 
 	generating, by the building controller, a path prediction model based on the first and second models, the path prediction model comprising a weighted score for each of the plurality of access control points, the weighted score associated with a probability the specific occupant accesses the access control point based on a last accessed access control point (Fig. 9, Fig. 10, para [0035], para [0097], “Historical ” and para [0122]. The system predicts the user’s next location based on the user’s historical profile and the sensed location of the user. The system also estimates the identity of the user based on a .

Regarding claim 2, O’Keeffe teaches the method of Claim 1, wherein the weighted score is based on a time between access events, a location of the access control point, and the user identifier associated with the access events (Fig. 9, para [0122] the weighted factor is based on the user’s identity 920a or 920b and location correlation matrix 910a or 910b).

Regarding claim 5, O’Keeffe teaches the method of Claim 1, the method further comprising:
generating a third model based on the user access data for a plurality of occupants associated with the specific occupant, the third model describing a common sequence of access events associated with the plurality of occupants associated with the specific occupant and the frequency of each of the common sequences (Fig. 4C, para [0021], [0096] and [0124]. The system stores historical profiles 455 for a second group of users amongst all of the user. Para [0088], the plurality of occupant group is associated with the individual user, such as father and mother of a child); and
generating the path prediction model based on the first, second, and third models (The system predicts the path for each occupant, such as father, mother, child and other individuals, based on the stored historical profiles).

Regarding claim 6, O’Keeffe teaches the method of Claim 1, the method further comprising:
generating a score for the specific occupant, the score describing an amount of deviation from the path prediction model;
storing the score in memory; and
generating an alert if the score exceeds a threshold (para [0035], “The technology provides means to estimate a user's future location or behavior based one generating one or more estimates of their identity and weighting aspects of one or more historical user profiles.  For example using the present system if a person in an office building walks down a hallway with several offices, the system could estimate their identity with 60% probability as being person #1 and who works in office #1 and 40% probability that they are the person #2 who works in office #2.  The system could access the respective historical user profiles, identify favorite destinations (e.g. office, or break room) associated with each identity estimate.  The system could then, weight the favorite locations in accordance with the respective identity probability.  The system could then light the path to offices #1 and #2.  At some time later, additional sensor or occupancy data can confirm one of the identity estimates (e.g. person enters office #1) and lighting locations associated with low probability identity estimates can be dimmed.”. The system predicts .

Regarding claim 7, O’Keeffe teaches the method of Claim 1, wherein the access control points are at least one of door controllers or badge readers (Fig. 4A-4D, para [0014], “For example a central controller can receive first signals from a plurality of fixed wireless sensors (e.g. motion sensors, door sensors or sound sensors), wherein the first signals contain data indicative of the occupancy of one or more regions (e.g. rooms, hallways or stairwells) of the building. … In an aspect of several embodiments the central controller can combine fixed sensor occupancy data with the proximity-weighted mobile device location estimates to generate an occupancy estimate for one or more regions of the building and in some embodiments estimate the identity of a person associated with occupancy data.”).

Regarding claim 8, O’Keeffe teaches the method of Claim 1, further comprising predicting an access control point of the plurality of access control points to be accessed next by the specific occupant based on the path prediction model para [0097], “Each element in the location correlation matrices 910a and 910b indicate the probability that occupancy in a first region of the building will be followed by occupancy indications in a second region some time later.  Elements of a location correlation matrix 460 can be normalized, for example normalized to 10 (e.g. the first element 930a of location correlation matrix 910a is equal to 7 indicating that there is a 7/10 probability that region 1 will sense a person some time after initially sensing a person at sensor 1.  In many cases the most likely future occupied region is the current occupied region.  Similarly, location correlation matrix 910a indicates there is a 3/10 probability that a person sensed in region 1 will be sensed in region 2 at some time later.  The second location correlation matrix 910b indicates there is a 2/10 probability that a high occupancy estimate in region 1 will be followed by a high occupancy indication in region 2 some time later.”. The system predicts the user will travel to and occupy region 1 with a probability of 7/10 based on the initial sensing of the user at sensor 1 and a probability of 2/10 to occupy region 2 after region 1).

Regarding claim 10, recites a system that performs the method of claims 1 and 6. Therefore, it is rejected for the same reasons.

Regarding claim 11, recites a system that performs the method of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a system that performs the method incorporated in claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a system that performs the method of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 14, O’Keeffe teaches the path prediction system of Claim 13, wherein the system predicts a path of an unknown user based on the first model (para [0094], an unknown user creates a user profile that can be used by the central controller for future path prediction).

Regarding claim 17, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a system that performs the method of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a system that performs the method of claims 1 and 5. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a system that performs the method incorporated in claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 21, O’Keeffe teaches the security controller of Claim 20, each path of the first, second, and third plurality of paths comprising a sequence of access control devices (para [0096]-[0097]. Sensor in region 2 follows sensor in region 1).

Regarding claim 22, recites a system that performs the method of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 23, recites a system similar to the system of claim 14. Therefore, it is rejected for the same reasons.

Regarding claim 24, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 3, 4, 9, 15, 16, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Srinivasan (Pub. No.: US 2015/0005951 A1) teaches an occupant path prediction system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/ZHEN Y WU/Primary Examiner, Art Unit 2685